                                                                                                Electronically Filed - Scott - April 04, 2019 - 11:29 AM
     Case: 1:19-cv-00074-SNLJ Doc. #: 1-1 Filed: 05/06/19 Page: 1 of 6 PageID #: 6



                       IN THE CIRCUIT COURT OF SCOTT COUNTY
                                 STATE OF MISSOURI

GABRIEL MORENO and                                  )
DIANA AGUILAR,                                      )
                                                    )
         Plaintiffs,                                )
                                                    )      Case No.: 18SO-CV02004
v.                                                  )
                                                    )
MSSM TRANSPORTATION, INC.,                          )
                                                    )
and                                                 )
                                                    )
AUTOBAHN FREIGHT LINES, LTD,                        )
[HOLD SERVICE]                                      )
                                                    )
         Defendants.                                )

                                   AMENDED PETITION

         COME NOW Plaintiffs Gabriel Moreno and Diana Aguilar, by and through their

attorneys, Padberg, Corrigan & Appelbaum, and for their cause of action against

Defendants MSSM Transportation, Inc. and Autobahn Freight Lines, Ltd., state to the

Court as follows:

                                GENERAL ALLEGATIONS

         1.     Plaintiff Gabriel Moreno (hereinafter referred to as “Plaintiff Moreno”) is a

resident of the State of Texas.

         2.     Plaintiff Diana Aguilar (hereinafter referred to as “Plaintiff Aguilar”) is a

resident of the State of Texas.

         3.     Defendant MSSM Transportation, Inc. (hereinafter referred to as

“Defendant MSSM”) is a Michigan corporation in good standing.

                                                                            EXHIBIT A
                                                                                               Electronically Filed - Scott - April 04, 2019 - 11:29 AM
  Case: 1:19-cv-00074-SNLJ Doc. #: 1-1 Filed: 05/06/19 Page: 2 of 6 PageID #: 7



       4.      Defendant Autobahn Freight Lines, Ltd. (hereinafter referred to as

“Defendant Autobahn”) is a Michigan corporation in good standing.

       5.      At all times relevant herein and at the time of the subject incident,

Defendants MSSM and Autobahn were operating commercial motor vehicles including

tractor trailers, both intra-state and inter-state.

       6.      At all times relevant herein and at the time of the subject incident,

Defendants MSSM’s and Autobahn’s driver, Evan Khalid-Yaqo Raheeman (hereinafter

referred to as “Defendants’ driver”) was acting in the course and scope of his

employment with Defendants MSSM and Autobahn.

       7.      On or about April 21, 2018, Interstate 57 at or near Bridge 46649 was an

open and public highway in Scott County, State of Missouri.

       8.      On or about April 21, 2018, Defendants’ driver was an employee and agent

of Defendants MSSM and Autobahn and was operating a 2006 tractor trailer, owned by

Defendants MSSM and Autobahn, westbound on Interstate 57.

       9.      On or about April 21, 2018, Plaintiff Moreno was operating a tractor trailer,

with Plaintiff Aguilar as a passenger, westbound on Interstate 57.

       10.     On or about April 21, 2018, Defendants’ driver lost control of the tractor

trailer and crossed the median and impacted the vehicle occupying Plaintiffs.

       11.     At all times relevant herein, Defendants MSSM and Autobahn are

vicariously liable for the actions of Defendants’ driver under the doctrine of respondeat

superior in that Defendants’ driver was an agent, servant and/or employee of Defendants

MSSM and Autobahn and was acting as an agent, servant and/or employee of Defendants

                                                 2
                                                                                                Electronically Filed - Scott - April 04, 2019 - 11:29 AM
  Case: 1:19-cv-00074-SNLJ Doc. #: 1-1 Filed: 05/06/19 Page: 3 of 6 PageID #: 8



MSSM and Autobahn at the time of the subject collision, leading up to the subject

collision, and at all times mentioned herein.

       12.    The subject collision occurred as the direct and proximate result of the

negligence, carelessness and recklessness of Defendants’ driver, while he was acting

within the course and scope of his employment with Defendants MSSM and Autobahn, in

one or more of the following respects:

              (a)    Defendants’ driver, operated the tractor trailer at an excessive rate of

                     speed for the conditions there and then existing;

              (b)    Defendants’ driver drove at an unsafe, excessive and dangerous rate

                     of speed;

              (c)    Defendants’ driver operated Defendants MSSM and Autobahn’s

                     tractor trailer without adequate training and experience;

              (d)    Defendants’ driver failed to operate Defendants MSSM and

                     Autobahn’s tractor trailer under proper control;

              (e)    Defendants’ driver drove while tired and/or fatigued;

              (f)    Defendants’ driver operated the tractor trailer on the highway in

                     such a manner that he could not stop in time to avoid a collision with

                     an object in his vision;

              (g)    Defendants’ driver failed to keep a careful lookout ahead and

                     laterally;

              (h)    Defendants’ driver failed to operate the tractor trailer on the correct

                     side of the road;

                                                3
                                                                                                 Electronically Filed - Scott - April 04, 2019 - 11:29 AM
  Case: 1:19-cv-00074-SNLJ Doc. #: 1-1 Filed: 05/06/19 Page: 4 of 6 PageID #: 9



              (i)    Defendants’ driver failed to operate the tractor trailer in a careful and

                     prudent manner so as not to endanger the life or limb of any person,

                     and more particularly, Plaintiffs; and

              (j)    Defendants’ driver operated the tractor trailer in a careless and

                     imprudent manner in violation of R.S.Mo. § 304.010.

       13.    Jurisdiction and venue are proper in the Circuit Court of Scott County in

that the subject incident occurred within Scott County, Missouri.

                               COUNT I
                   PLAINTIFF MORENO’S CLAIM AGAINST
               DEFENDANT MSSM AND DEFENDANT AUTOBAHN

       COMES NOW Plaintiff Moreno and for Count I of his cause of action against

Defendants MSSM and Autobahn, incorporates by reference all prior allegations as

though specifically set forth herein and further states as follows:

       14.    As a direct and proximate result of the negligence and carelessness of

Defendants MSSM and Autobahn and Defendants’ driver, Plaintiff Moreno was caused

to be struck with great force and violence, which incident caused severe, permanent and

progressive physical injuries to Plaintiff Moreno’s neck and back causing all the various

and diverse bones, joints, ligaments, tissues, cartilages and muscles to become fractured,

ruptured, torn, dislocated, sprained and strained. Plaintiff Moreno’s ability to carry on

normal work and labor has been substantially impaired, lessened and restricted, and will

in the future continue to be restricted. Plaintiff Moreno has been forced to incur various

surgical, medical, physical therapy and diagnostic expenses as and for reasonable and

necessary medical care and treatment of his injuries, and will in the future be forced to

                                              4
                                                                                              Electronically Filed - Scott - April 04, 2019 - 11:29 AM
 Case: 1:19-cv-00074-SNLJ Doc. #: 1-1 Filed: 05/06/19 Page: 5 of 6 PageID #: 10



incur additional such medical expenses. Plaintiff Moreno’s ability to engage in sporting

and recreational activities and to enjoy the ordinary pursuits of life has been permanently

impaired, lessened and restricted.

       WHEREFORE, Plaintiff Moreno prays for judgment against Defendants MSSM

and Autobahn in a just and reasonable sum in excess of $25,000.00, together with his

costs herein expended, and for such further relief as the Court deems just and proper

under the circumstances.

                               COUNT II
                  PLAINTIFF AGUILAR’S CLAIM AGAINST
               DEFENDANT MSSM AND DEFENDANT AUTOBAHN

       COMES NOW Plaintiff Aguilar and for Count II of her cause of action against

Defendants MSSM and Autobahn, incorporates by reference all prior allegations as

though specifically set forth herein and further states as follows:

       15.    As a direct and proximate result of the negligence and carelessness of

Defendants MSSM and Autobahn and Defendants’ driver, Plaintiff Aguilar was caused to

be struck with great force and violence, which incident caused severe, permanent and

progressive physical injuries to Plaintiff Aguilar’s neck and back causing all the various

and diverse bones, joints, ligaments, tissues, cartilages and muscles to become fractured,

ruptured, torn, dislocated, sprained and strained. Plaintiff Aguilar’s ability to carry on

normal work and labor has been substantially impaired, lessened and restricted, and will

in the future continue to be restricted. Plaintiff Aguilar has been forced to incur various

surgical, medical, physical therapy and diagnostic expenses as and for reasonable and

necessary medical care and treatment of her injuries, and will in the future be forced to

                                              5
                                                                                              Electronically Filed - Scott - April 04, 2019 - 11:29 AM
 Case: 1:19-cv-00074-SNLJ Doc. #: 1-1 Filed: 05/06/19 Page: 6 of 6 PageID #: 11



incur additional such medical expenses. Plaintiff Aguilar’s ability to engage in sporting

and recreational activities and to enjoy the ordinary pursuits of life has been permanently

impaired, lessened and restricted.

       WHEREFORE, Plaintiff Aguilar prays for judgment against Defendants MSSM

and Autobahn in a just and reasonable sum in excess of $25,000.00, together with her

costs herein expended, and for such further relief as the Court deems just and proper

under the circumstances.

                                          Respectfully submitted,

                                          PADBERG, CORRIGAN & APPELBAUM
                                          A Professional Corporation
                                          Attorneys for Plaintiffs

                                          /s/ Michael P. Corrigan
                                          Michael P. Corrigan, #37814
                                          Nicole Burlison Knepper, #60025
                                          1926 Chouteau Avenue
                                          St. Louis, MO 63103
                                          314.621.2900
                                          314.621.7607 (facsimile)
                                          michael@padberglaw.com
                                          nicole@padberglaw.com



                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the above and foregoing document

was served via the Court’s CM/ECF filing system this 4th day of April, 2019 upon all

counsel of record.

                                                 /s/ Michael P. Corrigan



                                             6
